DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
This Office Action is also in response to applicant’s amendment field on February 25, 2022 which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 18 and 21.  
Claims 1-12, 14-16, 18, 20-21, and 38-43 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12, 14-16 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Miyasaka (US 2017/0318239 A1) in view of the US patent issued to Min (PN. 9,640,681) and US patent application publication by Jung (US 2006/0145056 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Miyasaka teaches an article (100, Figures 1 and 18) that is comprised of an optical member (1) that is an infrared transmissive and visible scattering optical filter, (please see paragraph [0147]), wherein the optical filter extends across an optical window, (please see Figure 18).  
 This reference has met all the limitations, it however does not teach explicitly to include a multilayer stack adjacent the optical filter comprises a plurality of layer each respective layer of the plurality of layers defining a respective window edge of a plurality of window edges.  
Min in the same field of endeavor teaches a widow structure (50, Figure 1) that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers each respective layer of the plurality defining a respective window edge of the plurality of window edges, wherein the plurality of window edges defines an optical window configured to transmit light through the window wherein at least a first respective window edge of the plurality of window edges is stepped relative to at least a second respective window edge of the plurality of window edges, (please see Figure 1).
It would then have been obvious to one skilled in the art to apply the teachings of Min to use a multilayer with a plurality of layers to define a window with a plurality of stepped window edges for the benefit of reducing vignetting, (please column 1, lines 38-39).  
These references further do not teach to include the phrase “a texture layer, wherein the multilayer stack is disposed between the texture layer and the optical filter wherein the texture layer extends across the optical window”.   Jung in the same field of endeavor teaches an image sensor with window structure, wherein a diffractive lens (14, Figure 1) that is disposed over the optical window such that the structure for defining the window, (corresponding to the multilayer stack) is disposed between the diffractive lens (14) and the optical sensor such that the optical filter is adjacent to it (in light of Miyasaka).  It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a diffractive lens extends across the optical window for the benefit of providing additional light redirecting function to the imaging function of the imaging device with the window structure. Diffractive lens serves as the texture layer.
With regard to claim 2, Min teaches that the second respective window edge of the plurality of window edges is stepped relative to at least a third respective window edge of the plurality of window edges, (please see Figure 1).
With regard to claim 3, as shown in Figure 1, Min teaches that the first respective window edge is stepped radially inward relative to the second respective window edge.
With regard to claim 4, as shown in Figure 1, Min teaches that the plurality of window edge comprises a plurality of successively radially inward window edges.
With regard to claim 5, as shown in Figure 1, Min teaches that the plurality of successively radially inward window edges comprises a radially outermost stepped window edge adjacent the optical filter and radially innermost stepped window edge away from the optical filter.
With regard to claim 6, as shown in Figure 2, Min teaches that the each respective edge of the plurality of successively radially inward window edges respectively defines a circle.
With regard to claim 7, wherein each respective edge of the plurality of successively radially inward edges defines a respective curve substantially similar to a predetermined closed curve, (it is noted that each of the respective edges may be curve fitted).
With regard to claim 8, as shown in Figure 2, Min teaches that the each respective window edge of the plurality of the window edges defines a respective predetermined circle.
With regard to claim 9, Min teaches that window structure comprises a window plate (10, Figure 1) serves as a protective layer adjacent to a major surface of the multilayer stack wherein the major surface is away from the optical filter.
With regard to claim 11, Miyasaka in light of Min teaches that the window structure comprises an infrared light receiving unit (3, Figure 18, Miyasaka) or an image sensor (90, Figure 1, Min) serves as the light receiver and the optical filter (1) may be disposed between at least one layer of the plurality of layers, that defines the window edges (Min) and the light receiver (3, Miyasaka).
With regard to claim 12, Miyasaka in light of Min teaches that the optical filter (1, Figure 18, Miyasaka) may be disposed between an uppermost layer of the plurality of layers (30, Min) and the light receiving unit or sensor (3, Figure 18, Miyasaka or 90, Figure 1, Min).  
With regard to claim 14, Min teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10). The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light, (one skilled in the art would know that the roughness of the surface of the layer would cause scatter of the incident light) for the benefit of allowing the visible light be directed in a desired manner.
With regard to claim 15 and claims 40-43, Min teaches that at least one of the plurality of layers, such as the design layers (22 or 24) may comprise white color, (please see column 6, lines 10-15) that may be made by having one or more white ink, (please see column 9, lines 60-67). This means that the layer may be designed as white layer. It is within general level skilled in the art to duplicate the white layer to make the scattering optical filter may comprise a plurality of white layers as desired. Min further teaches that the at least another layer being light shielding layer (30) that may have a black color, (please see column 6, line 23) and may be made by one or more black ink, (please see column 10, lines 39-41), which makes the layer a black layer. It is also within general level skilled in the art to duplicate the black layer to make the scattering optical filter may comprise a plurality of black layers as desired.
With regard to claim 16, Jung further teaches the image sensor with window structure, wherein a color layer (16, Figure 1) is disposed over the optical window such that the structure for defining the window, (corresponding to the multilayer stack) is disposed between the color layer (16) and the optical sensor such that the optical filter is adjacent to it (in light of Miyasaka). It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a color layer extends across the optical window for the benefit of providing additional light filtering function to the imaging function of the imaging device with the window structure.

Claim(s) 10 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka, Min and Jung as applied to claim 1 above, and further in view of US patent application publication by Jiao et al (US 2014/0118826 A1).
The article taught by Miyasaka in combination with the teachings of Min and Jung as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, these references however do not teach explicitly to utilize an optically clear adhesive extends between widow edges of a layer of the multilayer stack”. Nevertheless, using optically clear adhesive to fill the gap formed by layer of multilayer stack is known in the art as demonstrated by Jiao et al, an optically clear adhesive (OCA, Figures 8, 10, 12 and 13) is being using to fill the gap formed by multilayer stack wherein the optically clear adhesive extends between widow edges of a layer of the multilayer stack.  It would then have been obvious to one skilled in the art to apply the teachings of Jiao et al to use an optically clear
adhesive to fill the window to extend between edges of a layer of the multilayer stack for the benefit of providing a mean fasten the multilayer stack and the image sensor.
With regard to claims 38 and 39, as shown in Figures 8, 10 and 12-13, of Jiao et al the optically clear adhesive (OCA) extends between edges of at least two layers of multilayer stack and both Min et al and Jiao et al teaches that a distance between widow edges of a first of the two layers different from a distance between the widow edge of a second of the two layers, (please see Figure 1 of Min et al).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Miyasaka (US 2017/0318239 A1) in view of the US patent issued to Min (PN. 9,640,681) and US patent application by Jiao et al (US 2014/0118826 A1).
 Claim 18 has been amended to necessitate the new grounds of rejection.  
Miyasaka teaches an article (100, Figures 1 and 18) that is comprised of an optical member (1) that is an infrared transmissive and visible scattering optical filter defined by window edge, (please see paragraph [0147]), wherein the optical filter extends across an optical window, (please see Figure 18).  
 	This reference has met all the limitations, it however does not teach explicitly to include a multilayer stack adjacent the optical filter comprises a plurality of layer each respective layer of the plurality of layers defining a respective window edge of a plurality of window edges.  
Min in the same field of endeavor teaches a widow structure (50, Figure 1) serves as the article that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers arranged from a lowermost layer to an uppermost layer, wherein each respective upper layer in the multilayer stack defines a respective upper window edge that extends radially inward from a respective lower window edge defined by a respective lower layer of the plurality of layers, (please see Figure 1).  Min further teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light or white color. The chromatic color layer (22 or 24) each defines a window edges and the portions of the color layer on opposite of the window edge defined by the color layer are discontinuous from one another.
Min further teaches that the at least one of the plurality of layers comprises chromatic color layer (22 or 24 please see column 6, lines 10-15) that may reflect the chromatic color light or white color and at least another layer of plurality of layers that is a light shield layer (30) that may absorb visible light, (please see column 6, lines 6-10). Min also teaches that the design layers may have white ink, (please see column 9, lines 60-67). The reflection of the visible light of the chromatic color layer may be modified to also scatter the visible light and by having white ink in certain layers would allow the filter to be capable of scattering the visible light.
It would then have been obvious to one skilled in the art to apply the teachings of Min to use a multilayer with a plurality of layers to define a window with a plurality of stepped window edges for the benefit of reducing vignetting, (please column 1, lines 38-39).  
These references however do not teach explicitly to include the phrase “an optically clear adhesive extends between window edges of a layer of the multilayer stack”. Nevertheless, using optically clear adhesive to fill the gap formed by layer of multilayer stack is known in the art as demonstrated by Jiao et al. Jiao et al specifically teaches an optically clear adhesive (OCA, Figures 8, 10, 12 and 13) is being used to fill the gap formed by multilayer stack wherein the optically clear adhesive extends between widow edges of a layer of the multilayer stack. It would then have been obvious to one skilled in the art to apply the teachings of Jiao et al to use an optically clear adhesive to fill the window to extend between edges of a layer of the multilayer stack for the benefit of providing a mean fasten the multilayer stack and the image sensor.
With regard to claim 20, Min teaches that at least one of the plurality of layers, such as the design layers (22 or 24) may comprise white color, (please see column 6, lines 10-15) that may be made by having one or more white ink, (please see column 9, lines 60-67). The at least another layer being light shielding layer (30) that may have a black color, (please see column 6, line 23) and may be made by one or more black ink, (please see column 10, lines 39-41).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Miyasaka (US 2017/0318239 A1) in view of the US patent issued to Min (PN. 9,640,681) and US patent application by Jung (US 22006/0145056 A1).
Claim 21 has been amended to necessitate the new ground of rejection.  
Miyasaka teaches an article (100, Figures 1 and 18) that is comprised of an optical member (1) that is an infrared transmissive and visible scattering optical filter, (please see paragraph [0147]), wherein the optical filter extends across an optical window, (please see Figure 18).  
 This reference has met all the limitations, it however does not teach explicitly to include a multilayer stack adjacent the optical filter comprises a plurality of layer each respective layer of the plurality of layers defining a respective window edge of a plurality of window edges.  
Min in the same field of endeavor teaches a widow structure (50, Figure 1) that is comprised of a multilayer stack (30 and 20, Figure 1) wherein the multilayer stack comprises a plurality of layers each respective layer of the plurality defining a respective window edge of the plurality of window edges, wherein the plurality of window edges defines an optical window configured to transmit light through the window wherein at least a first respective window edge of the plurality of window edges is stepped relative to at least a second respective window edge of the plurality of window edges, (please see Figure 1).
It would then have been obvious to one skilled in the art to apply the teachings of Min to use a multilayer with a plurality of layers to define a window with a plurality of stepped window edges for the benefit of reducing vignetting, (please column 1, lines 38-39).  
These references further do not teach explicitly to include “a protective layer” and do not teach explicitly about the phrase “color filer wherein the multilayer stack is disposed between the color layer and the optical filter wherein the color layer extends across the optical window”.  Jung in the same field of endeavor teaches an image sensor with window structure, wherein a cover layer (12, Figure 1) of the window structure serves as a protective layer and it further comprises a color layer (16, please see paragraph [0025]) wherein the color layer extends across the optical window.  It would then have been obvious to one skilled in the art to apply the teachings of Jung to also include a cover layer or protective layer as a separated layer and a color layer extends across the window for the benefit of providing protection and additional color filtering function to the imaging device with the window structure.
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed for the reasons stated above.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872